Title: From Alexander Hamilton to Samuel Hodgdon, 18 December 1792
From: Hamilton, Alexander
To: Hodgdon, Samuel



Treasury Department 18th Decemr. 1792
Sir,

I am to acknowledge the receipt of your favor of yesterday.
That the amount of the Monies received by you for Arms &c. sold to the State of South Carolina, may be ascertained according to the established usage of the Treasury Department, it will be necessary that you present an account thereof with the proper documents at the Auditors Office. A warrant will then issue upon you in favor of the Treasurer, for such sum as may be reported by the Auditor and certified by the Comptroller, to be in your hands on account of the United States.
I am with Consideration   Sir   Your most Obedt. Servant

Alexander Hamilton
Samuel Hodgdon Esquire

